MILLS, Judge.
The Emmers take an interlocutory appeal from the trial court’s order denying their motion to dismiss the Dubolsky’s complaint, denying their motion for leave to file an amended answer and overruling their objections to the Dubolsky’s interrogatories.
The appeal is taken pursuant to Rule 9.130(a)(3)(C)(i) which allows interlocutory appeals from nonfinal orders determining jurisdiction of the person. None of the orders appealed from relate to jurisdiction of the person. The Emmers were properly served and the trial court acquired personal jurisdiction of them.
We dismiss the appeal.
WENTWORTH and BARFIELD, JJ., concur.